162 Ga. App. 226 (1982)
291 S.E.2d 94
JOHNSON
v.
THE STATE.
63861.
Court of Appeals of Georgia.
Decided April 30, 1982.
William E. Moore, Jr., for appellant.
Joseph Johnson, pro se.
H. Lamar Cole, District Attorney, Fred R. Simpson, Assistant District Attorney, for appellee.
QUILLIAN, Chief Judge.
The defendant appeals the revocation of his probation. Held:
1. The condition the defendant was charged with violating was one which provided for a "10:00 P.M. to 6:00 A.M. Curfew."
This court and our Supreme Court have often held that Code Ann. § 27-2711 (Ga. L. 1958, pp. 15, 23; as amended through Ga. L. 1965, pp. 413, 416) is to be construed as permissive rather than exclusive, permitting under its terms any reasonable probation condition to be imposed. George v. State, 99 Ga. App. 892, 893 (1) (109 SE2d 883); Gay v. State, 101 Ga. App. 225 (1) (113 SE2d 223); Geiger v. State, 140 Ga. App. 800, 802 (3) (232 SE2d 109); Wood v. State, 150 Ga. App. 582, 583 (2) (258 SE2d 171); State v. Collett, 232 Ga. 668, 670 (208 SE2d 472); Ward v. State, 248 Ga. 60, 63 (2) (281 SE2d 503).
2. From an examination of the record and transcript it is apparent that there is some evidence sufficient to sustain the trial *227 judge's finding that the defendant violated the terms of his probation and that because of a pattern of several such violations his conduct was wilful and intentional.
Judgment affirmed. Shulman, P. J., and Carley, J., concur.